Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2015

                                     No. 04-14-00652-CR

                                  Emilio Rene MARTINEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 13-CRD-90
                        Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court